


Exhibit 10.2


ON ASSIGNMENT, INC.
2010 INCENTIVE AWARD PLAN

RESTRICTED STOCK AWARD GRANT NOTICE
On Assignment, Inc., a Delaware corporation, (the “Company”), pursuant to its
2010 Incentive Award Plan (as amended from time to time, the “Plan”), hereby
grants to the individual listed below (the “Participant”), the number of shares
of Restricted Stock set forth below (the “Shares”). This Restricted Stock award
is subject to all of the terms and conditions as set forth in this Restricted
Stock Award Grant Notice (the “Grant Notice”) and in the Restricted Stock Award
Agreement attached hereto as Exhibit A (the “Agreement”) (including without
limitation the Restrictions on the Shares set forth in the Agreement) and the
Plan, each of which is incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Agreement.
Participant:
[_________________________________________]
Grant Date:
[_________________________________________]
Total Number of Shares of Restricted Stock:
[______________________] Shares
Vesting Commencement Date:
[_________________________________________]
Vesting Schedule:
[_________________]



By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Agreement and
this Grant Notice. The Participant has reviewed the Agreement, the Plan and this
Grant Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Agreement and the Plan. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement. In addition, by signing below, the
Participant also agrees that the Company, in its sole discretion, may satisfy
any withholding obligations in accordance with Section 2.2(c) of the Agreement
by (i) withholding shares of Common Stock otherwise issuable to the Participant
upon vesting of the shares of Restricted Stock, (ii) instructing a broker on the
Participant’s behalf to sell shares of Common Stock otherwise issuable to the
Participant upon vesting of the shares of Restricted Stock and submit the
proceeds of such sale to the Company, or (iii) using any other method permitted
by Section 2.2(c) of the Agreement or the Plan. If the Participant is married,
his or her spouse has signed the Consent of Spouse attached to this Grant Notice
as Exhibit B.


ON ASSIGNMENT, INC.: HOLDER:
PARTICIPANT:
By:
 
By:
 
Print Name:
 
Print Name:
 
Title:
 
 
 
Address:
 
Address:
 
 
 
 
 


1









--------------------------------------------------------------------------------




EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE

RESTRICTED STOCK AWARD AGREEMENT
Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached, On
Assignment, Inc., a Delaware corporation (the “Company”) has granted to the
Participant the number of shares of Restricted Stock (the “Shares”) under the
Company’s 2010 Incentive Award Plan (as amended from time to time, the “Plan”),
as set forth in the Grant Notice. Capitalized terms not specifically defined
herein shall have the meanings specified in the Plan and Grant Notice.
ARTICLE I.
GENERAL
1.1    Incorporation of Terms of Plan. The Award (as defined below) is subject
to the terms and conditions of the Plan, which are incorporated herein by
reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.
ARTICLE II.
AWARD OF RESTRICTED STOCK
2.1    Award of Restricted Stock.
(a)    Award. Pursuant to the Grant Notice and upon the terms and conditions set
forth in the Plan and this Agreement, effective as of the Grant Date set forth
in the Grant Notice, the Company has granted to the Participant an award of
Restricted Stock (the “Award”) under the Plan in consideration of the
Participant’s past and/or continued employment with or service to the Company or
any Affiliate, and for other good and valuable consideration. The number of
Shares subject to the Award is set forth in the Grant Notice. The Participant is
an Employee, Director or Consultant of the Company or one of its Affiliates.
(b)    Book Entry Form; Certificates. At the sole discretion of the
Administrator, the Shares will be issued in either (i) uncertificated form, with
the Shares recorded in the name of the Participant in the books and records of
the Company’s transfer agent with appropriate notations regarding the
restrictions on transfer imposed pursuant to this Agreement, and upon vesting
and the satisfaction of all conditions set forth in Sections 2.2(b) and (d)
hereof, the Company shall remove such notations on any such vested Shares in
accordance with Section 2.2(e) below; or (ii) certificated form pursuant to the
terms of Sections 2.1(c), (d) and (e) below.
(c)    Legend. Certificates representing Shares issued pursuant to this
Agreement (if any) shall, until all Restrictions (as defined below) imposed
pursuant to this Agreement lapse or have been removed and the Shares have
thereby become vested or the Shares represented thereby have been forfeited
hereunder, bear the following legend (or such other legend as shall be
determined by the Administrator):
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT, BY

A-1









--------------------------------------------------------------------------------




AND BETWEEN ON ASSIGNMENT, INC. AND THE REGISTERED OWNER OF SUCH SHARES, AND
SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY
CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”
(d)    Escrow. The Secretary of the Company or such other escrow holder as the
Administrator may appoint may retain physical custody of any certificates
representing the Shares until all of the Restrictions on transfer imposed
pursuant to this Agreement lapse or shall have been removed; in such event, the
Participant shall not retain physical custody of any certificates representing
unvested Shares issued to him or her. The Participant, by acceptance of the
Award, shall be deemed to appoint, and does so appoint, the Company and each of
its authorized representatives as the Participant’s attorney(s)-in-fact to
effect any transfer of unvested forfeited Shares (or Shares otherwise reacquired
by the Company hereunder) to the Company as may be required pursuant to the Plan
or this Agreement and to execute such documents as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.
(e)    Removal of Notations; Delivery of Certificates Upon Vesting. As soon as
administratively practicable after the vesting of any Shares subject to the
Award pursuant to Section 2.2(b) hereof, the Company shall, as applicable,
either remove the notations on any Shares subject to the Award issued in book
entry form which have vested or deliver to the Participant a certificate or
certificates evidencing the number of Shares subject to the Award which have
vested (or, in either case, such lesser number of Shares as may be permitted
pursuant to Section 11.2 of the Plan). The Participant (or the beneficiary or
personal representative of the Participant in the event of the Participant’s
death or incapacity, as the case may be) shall deliver to the Company any
representations or other documents or assurances required by the Company. The
Shares so delivered shall no longer be subject to the Restrictions hereunder.
2.2    Restrictions.
(a)    Forfeiture. Notwithstanding any contrary provision of this Agreement,
upon the Participant’s Termination of Service for any or no reason, any portion
of the Award (and the Shares subject thereto) which has not vested prior to or
in connection with such Termination of Service (after taking into consideration
any accelerated vesting and lapsing of Restrictions which may occur in
connection with such Termination of Service (if any)) shall thereupon be
forfeited immediately and without any further action by the Company, and the
Participant’s rights in any Shares and such portion of the Award shall thereupon
lapse and expire. For purposes of this Agreement, “Restrictions” shall mean the
restrictions on sale or other transfer set forth in Section 3.4 hereof and the
exposure to forfeiture set forth in this Section 2.2(a).
(b)    Vesting and Lapse of Restrictions. Subject to Section 2.2(a) above, the
Award shall vest and Restrictions shall lapse in accordance with the vesting
schedule set forth in the Grant Notice (rounding down to the nearest whole
Share).
(c)    Tax Withholding. The Company or its Affiliates shall be entitled to
require a cash payment (or to elect, or permit the Participant to elect, such
other form of payment determined in accordance with Section 11.2 of the Plan) by
or on behalf of the Participant and/or to deduct from other compensation payable
to the Participant any sums required by federal, state or local tax law to be
withheld with respect to the grant or vesting of the Award or the lapse of the
Restrictions hereunder. The number of Shares which shall be so withheld in order
to satisfy such federal, state and/or local

A-2









--------------------------------------------------------------------------------




withholding tax liabilities shall be limited to the number of shares which have
a fair market value on the date of withholding equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for federal,
state and/or local tax purposes that are applicable to such supplemental taxable
income. Notwithstanding any other provision of this Agreement (including without
limitation Section 2.1(b) hereof), the Company shall not be obligated to deliver
any new certificate representing Shares to the Participant or the Participant’s
legal representative or enter any such Shares in book entry form unless and
until the Participant or the Participant’s legal representative, as applicable,
shall have paid or otherwise satisfied in full the amount of all federal, state
and local taxes applicable to the taxable income of the Participant resulting
from the grant or vesting of the Award or the issuance of Shares hereunder.
(d)    Conditions to Delivery of Shares. Subject to Section 2.1 above, the
Shares deliverable under this Award may be either previously authorized but
unissued Shares, treasury Shares or Shares purchased on the open market. Such
Shares shall be fully paid and nonassessable. The Company shall not be required
to issue or deliver any Shares under this Award prior to fulfillment of the
conditions set forth in Section 11.4 of the Plan.
Notwithstanding the foregoing, the issuance of such Shares shall not be delayed
if and to the extent that such delay would result in a violation of Section 409A
of the Code. In the event that the Company delays the issuance of such Shares
because it reasonably determines that the issuance of such Shares will violate
applicable laws, rules or regulations, such issuance shall be made at the
earliest date at which the Company reasonably determines that issuing such
Shares will not cause such violation, as required by Treasury Regulation Section
1.409A-2(b)(7)(ii).
(e)    To ensure compliance with the Restrictions, the provisions of the charter
documents of the Company, and/or applicable laws, rules or regulations and for
other proper purposes, the Company may issue appropriate “stop transfer” and
other instructions to its transfer agent with respect to the Restricted Stock.
The Company shall notify the transfer agent as and when the Restrictions lapse.
2.3    Consideration to the Company. In consideration of the grant of the Award
pursuant hereto, the Participant agrees to render faithful and efficient
services to the Company or its Affiliate.
2.4    Rights as Stockholder. Except as otherwise provided herein, upon the
Grant Date, the Participant shall have all the rights of a stockholder of the
Company with respect to the Shares, subject to the Restrictions, including,
without limitation, voting rights and rights to receive any cash or stock
dividends, in respect of the Shares subject to the Award and deliverable
hereunder.
ARTICLE III.
OTHER PROVISIONS
3.1    Section 83(b) Election. If the Participant makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant hereby agrees to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service.
3.2    Tax Consultation. The Participant understands that the Participant may
suffer adverse tax consequences in connection with the Restricted Stock granted
pursuant to this Agreement. The Participant represents that the Participant has
consulted with any tax consultants

A-3









--------------------------------------------------------------------------------




the Participant deems advisable in connection with the Award and the issuance of
Restricted Stock with respect thereto and that the Participant is not relying on
the Company for any tax advice.
3.3    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement as provided in the Plan. All interpretations and
determinations made by the Administrator in good faith shall be final and
binding upon the Participant, the Company and all other interested persons.
3.4    Restricted Stock Not Transferable. Without limiting the generality of any
other provision hereof, until the Restrictions hereunder lapse or expire
pursuant to this Agreement and the Shares vest, the Restricted Stock shall be
subject to the restrictions on transferability set forth in Section 11.3 of the
Plan.
3.5    Adjustments. The Participant acknowledges that the Award is subject to
modification and termination in certain events as provided in this Agreement and
Article 14 of the Plan.
3.6    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Award in any material way without the prior written
consent of the Participant.
3.7    Not a Contract of Service Relationship. Nothing in this Agreement or in
the Plan shall confer upon the Participant any right to continue to serve as an
Employee, Director, Consultant or other service provider of the Company or any
of its Affiliates or shall interfere with or restrict in any way the rights of
the Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Participant at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Participant.
3.8    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Award and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
3.9    Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Award is granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
3.10    Limitation on the Participant’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. The Plan, in and of
itself, has no assets. The Participant shall have only the rights of a general
unsecured creditor of the Company and its Affiliates with respect to amounts
credited and benefits payable, if any, with respect to

A-4









--------------------------------------------------------------------------------




the Shares issuable hereunder, and rights no greater than the right to receive
the Common Stock as a general unsecured creditor with respect to Restricted
Stock, as and when payable hereunder.
3.11    Successors and Assigns. The Company or any Affiliate may assign any of
its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company and its Affiliates. Subject to the restrictions on transfer set forth in
Section 3.4 hereof, this Agreement shall be binding upon the Participant and his
or her heirs, executors, administrators, successors and assigns.
3.12    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto, if any) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and its Affiliates and the Participant with respect to the subject
matter hereof.
3.13    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records. Any notice shall be deemed duly
given when sent via email or when sent by reputable overnight courier or by
certified mail (return receipt requested) through the United States Postal
Service.
3.14    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.15    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.



A-5









--------------------------------------------------------------------------------






EXHIBIT B
TO RESTRICTED STOCK AWARD GRANT NOTICE

CONSENT OF SPOUSE
I, _______________, spouse of _______________, have read and approve the
Restricted Stock Award Grant Notice (the “Grant Notice”) to which this Consent
of Spouse is attached and the Restricted Stock Award Agreement (the “Agreement”)
attached to the Grant Notice. In consideration of issuing to my spouse the
shares of the common stock of On Assignment, Inc. set forth in the Grant Notice,
I hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any shares of
the common stock of On Assignment, Inc. issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the foregoing
Agreement.




Dated: _______________                _______________________________
Signature of Spouse









B-1









